Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	This Office Action is in response to Applicants reply dated 9/24/2021.  Claims 1-4 and 6-13 are amended and claim 5 has been cancelled.  Claims 1-4 and 6-13 are currently pending and being examined in this response.

Response to Arguments
Regarding the 101 arguments:
	Applicants arguments regarding the 101 rejection has been considered but are not found to be persuasive.
	Applicant argues that the Examiner has not identified the abstract idea, and has not analyzed for a practical application.  In response the Examiner would point to the previous rejection where the abstract idea was both identified and analyzed for a practical application.  See previous 101 rejection for underlined abstract idea and a practical application analysis.
	Applicant further argues that the claims provide for novel, non-conventional, non well-known, and non-routine features.  The Examiner disagrees.  The features of the independent claims….acquiring an image…identifying a product….displaying a user interface…are considered to be well known functions performed by generic computing components, and the generically recited computer elements (memory, processor, touch 
	Applicant further argues that the Official Notice is in error, as taking “images of pictures” is not well known or applicable to the instant claims….The Examiner agrees on the applicable portion and admits there was a typo, it should read taking images OR pictures….as in taking an image OR taking a picture.  However the Examiner does not agree that it is not old and well known for an image device to take a picture/image of an object.  If requested Examiner will provide multiple references of image devices/sensors taking images of objects. 
	Applicant argues that the claims are similar to those in case 10,198,722 B2 and that the rejection based on 101 is therefore inconsistent across the USPTO.  The Examiner disagrees.  The instant claims do not provide for a practical application of the abstract idea as is provided for in the referenced claims.  The Examiner notes that providing a more indepth recitation of identifying the product based on the image taken and position of a product might help in overcoming the current 101 rejection.
	Applicant argues that the claims are similar to those in Example 39, however in example 39 the claims provide for a transformation of the images whereas in the instant application no such transformation of data is currently claimed.
	Applicant argues that the instant claims provide for a practical application of the identified abstract idea as similar those claims in example 42.  The Examiner disagrees.  The claims in Example 42 provide for transforming non-standardized data into a standardized format and updating users in real-time of the changes to the dataset.  No such transformation is present in the instant claims.


	
Regarding the 103 arguments:
	Applicants arguments regarding the 102/103 rejections have been considered and are found to be persuasive in part.  Specifically, Sasahara discloses displaying a mark indicating the product based on a position of the identified product.  see at least Figures 6 and 7 and further ¶ 0038-0039 “recognizes, on the basis of images picked up by the camera 2, the positions (the coordinates on the display region)…displays, around the commodities placed on the display screen of the touch panel display 4, frames 401 to 403 indicating that the commodities are recognized…it is also possible to change background colors of regions corresponding to the commodities or change brightness of the regions.”  Sasahara does disclose changing UI elements based on the registering of the product however does not appear to specifically disclose changing the appearance of the mark.  Therefore the previous 102 rejection is withdrawn and a new 103 rejection is found below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-13 are rejected under 35 USC 101.  The claimed invention is directed to an abstract idea without significantly more. Representative claim 1 recites the following: 
acquire an image of a product placed on a touch panel display; identify the product captured in the image; display, on the touch panel display, a user interface that receives an input needed for checkout processing of the product, according to an identification result of the product, the user interface including a registering interface for registering the product as a product to be purchased; and execute processing based on an input to the user interface, wherein the one or more processors are further configured to execute the instructions to: output, on the touch panel display, a mark indicating an identified product based on a position of the identified product; and change appearance of the mark when the identified product is registered as a product to be purchased by an operation of the registering interface.
This is considered to be an Abstract idea grouping of certain methods of organizing human activity. This judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of computing devices when considered separately and in combination merely act to implement the claimed limitations on a computer and amount to receiving, sending, storing, displaying, and processing information which is considered well-understood, routine, and conventional computer activity, see MPEP 2106.05(d).
In the search for inventive concept, the Berkheimer memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional 
            1.         A citation to an express statement in the specification or to a statement made by an application during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
            2.         A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
            3.         A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
            4.         A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer memo at 3-4.

           In accordance with this guidance, the examiner refers to the following exemplary generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered to be routine, conventional, and well-understood:


Processors: for carrying out method steps and manipulating/transmitting data - Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the ‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

Image acquisition unit/display unit: for taking images and displaying a UI – The Examiner takes Official Notice that it is old and well known for a camera/image sensor to take pictures and for a display/display control device to cause/allow UI’s to be displayed on a display.

           In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, 11-12, and 13, are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of Official Notice.


In regards to claims 1, 12, and 13, Sasahara discloses the following limitations:
 An image identification register apparatus, comprising: a memory storing instructions; and one or more processors configured to execute instructions to: (Sasahara Fig. 3 and Abstract “Commodity-sales-data processing apparatus”)
acquire an image of a product placed on a touch panel display; (see at least Sasahara Figure 1 image pickup section (2), touch panel (4))
 identify the product captured in the image; (Sasahara Figure 3 (101;9) and ¶ 0035 “The CPU 101 (an identifying section) identifies, on the basis of image data obtained by subjecting the commodities P to image pickup, commodities corresponding to the image data on the data table stored in the server 9 (ACT 102).”)
display, on the touch panel display, a user interface that receives an input needed for checkout processing of the product according to an identification result of the product, the user interface including a registering interface for registering the product as a product to be purchansed; and (Sasahara Figure 3 (101) and Figure 7 cancel buttons (401b, 402b, 403b), and ¶ 0047)
execute processing based on an input to the user interface. (Sasahara Figure 3 (101) and Figure 7 cancel buttons (401b, 402b, 403b), and ¶ 0048)
	wherein the one or more processors are further configured to execute the instructions to: output, on the touch panel display, a mark indicating an identified product based on a position of the identified product; and (Sasahara Figures 6 and 7 and further ¶ 0038-0039 “recognizes, on the basis of images picked up by the camera 2, the positions (the coordinates on the display region)…displays, around the commodities placed on the display screen of the touch panel display 4, frames 401 to 403 indicating that the commodities are recognized…it is also possible to change background colors of regions corresponding to the commodities or change brightness of the regions.”)
	Sasahara discloses changing UI elements based on registering the product, however, does not appear to specifically disclose the following limitations:
change appearance of the mark when the identified product is registered as a product to be purchased by an operation of the registering interface.
The Examiner takes Official Notice that it is old and well known in the art to update UI elements with color changes/flashing/solid/gradients etc based on status changes in order to provide faster user identification of status, for example, notification or alert status will be greyed out or transparent when in a first state and change color to blinking red or solid colors to indicate a status change.  
Therefore it would have been obvious to one of ordinary skill in the art to include in the system and method of Sasahara the teachings of Official Notice since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In regards to claim 9, Sasahara discloses the following limitations:
wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a fifth user interface for canceling a (Sasahara discloses a UI for canceling the purchase of a product. See at least Figure 3 (101) and Figure 7 cancel buttons (401b, 402b, 403b), and ¶ 0047)

In regards to claim 11, Sasahara discloses the following limitations:
 wherein the one or more processors are further configured to execute the instructions to determine a display position of the user interface based on a position of the product placed on the touch panel display. (Sasahara discloses a POS in which the display position (Figures 7-10) of a UI (401b-403b) is determined on the basis of the position of a product (p) placed on the touch panel (4).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of Official Notice, in further view of JP 2013186875 A to Kiochi (“Kiochi”)


In regards to claim 2, Sasahara does not appear to specifically disclose the following limitations:
wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a first user interface for proceeding to payment processing of products.
The Examiner provides Kiochi to teach the following limitations:
(Kiochi teaches an accounting management system in which a user interface is provided for proceeding to payment processing on a touch panel display.  See at least Figures 14, 15 (4).)
Therefore it would have been obvious to one of ordinary skill in the art to include in the system and method of Sasahara the teachings of Kiochi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of Official Notice, in further view of JP 2013186875A to Kiochi (“Kiochi”), in view of JP 2009163330 A to Mahina (“Mahina”).

In regards to claim 3, the combination of Sasahara and Kiochi does not appear to specifically disclose the following limitations:
 wherein the one or more processors are further configured to execute the instructions to: acquire purchaser identification information that identifies a purchaser of the product; and execute payment processing of products where an input to the first user interface and acquisition of the purchaser identification information are completed.
The Examiner provides Mahina to teach the following limitations:
wherein the one or more processors are further configured to execute the instructions to: acquire purchaser identification information that identifies a purchaser of the product; and execute payment processing of products where an input to the first user interface and acquisition of the purchaser identification information are completed. (Mahina teaches a POS that acquires purchaser information for identifying the purchaser of a product.  See at least ¶ 0063 and (membership card, wireless communication unit))
Kiochi teaches an image identification POS in which payment processing is performed on entry of information to a first user interface.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of Sasahara and Kiochi the teachings of Mahina in order to provide membership rewards/discounts, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of Official Notice, in further view of JP 2013186875A to Kiochi (“Kiochi”), in view of JP 2009163330 A to Mahina (“Mahina”), in view of JP 2010049429 A to Masatoshi (“Masatoshi”)

In regards to claim 4, the combination of Sasahara, Kiochi, and Mahina, do not appear to specifically disclose the following limitations:
 wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a second user interface that receives an input of information for personal authentication about the purchaser in response to acquisition of the purchaser identification information.
The Examiner provides Masatoshi to teach the following limitations:
wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a second user interface that receives an input of information for personal authentication about the purchaser in response to acquisition of the purchaser identification information.
 (Masatoshi teaches a user interface for inputting a PIN after acquiring purchaser information (card information). See at least ¶ 0044)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the combination of Sasahara, Kiochi, and Mahina, the teachings of Masatoshi in order to provide a standard means of payment acceptance, and since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

s 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of Official Notice, in further view of JP 2013186875A to Kiochi (“Kiochi”), in view of JP 2013145526 A to Hitoshi (“Hitoshi”)



In regards to claim 6, Sasahara does not appear to specifically disclose the following limitations:
 wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a user interface including an identification result of a product as a third user interface.
The Examiner provides Hitoshi to teach the following limitations:
wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a user interface including an identification result of a product as a third user interface. (Hitoshi teaches an image identification POS in which a user interface is provided including identification results from identifying a product during a POS transaction at a touch panel.  See at least Hitoshi Figures 7 and 9, and ¶¶ 0056-0072)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in system and method of Sasahara the teachings of Hitoshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 7, Sasahara does not appear to specifically disclose the following limitations:
wherein when a plurality of products are identified as candidates wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a user interface for selecting any of the plurality of products as the third user interface.
The Examiner provides Hitoshi to teach the following limitations:
wherein when a plurality of products are identified as candidates the one or more processors are further configured to execute the instructions to display, on the touch panel display, a user interface for selecting any of the plurality of products as the third user interface. (Hitoshi teaches an image identification POS in which a user interface is provided including identification results from identifying a product during a POS transaction at a touch panel and providing to the user selectable results for determining the product identified.  See at least Hitoshi Figures 7 and 9, and ¶¶ 0056-0072)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in system and method of Sasahara the teachings of Hitoshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


In regards to claim 8, Sasahara does not appear to specifically disclose the following limitations:
wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a fourth user interface for correcting an identification result of the product identification unit to be displayed on a product.
The Examiner provides Hitoshi to teach the following limitations:
wherein the one or more processors are further configured to execute the instructions to display, on the touch panel display, a fourth user interface for correcting an identification result of the product identification unit to be displayed on a product. (Hitoshi teaches an image identification POS in which a user interface is provided including identification results from identifying a product during a POS transaction at a touch panel, and further for correcting the results of the identification.  See at least Hitoshi Figures 7 and 9, and ¶¶ 0056-0072)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in system and method of Sasahara the teachings of Hitoshi since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2017/0017944 A1 to Sasahara (“Sasahara”), in view of Official Notice, in further view of JP 2013186875A to Kiochi (“Kiochi”), in view of JP 2007305039 A to Tetsuji (“Tetsuji”)


In regards to claim 10, Sasahara does not appear to specifically disclose the following limitations:
 wherein the one or more processors are further configured to execute the instructions to: display, on the touch panel display, a sixth user interface for acquiring a track of a pointing object on the touch panel display; and execute processing associated with the track of the pointing object being acquired by the sixth user interface.
The Examiner provides Tetsuji to teach the following limitations:
wherein the one or more processors are further configured to execute the instructions to: display, on the touch panel display, a sixth user interface for acquiring a track of a pointing object on the touch panel display; and execute processing associated with the track of the pointing object being acquired by the sixth user interface. (Tetsuji teaches a POS that provides a help screen (301) to acquire the trajectory of a finger on a touch panel (23).  The POS being provided with processing execution means (73, 77, 78) which executes processing corresponding to the finger.  See at least Figure 15, ¶ 0032)
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing the invention to include in the system and method of Sasahara the teachings of Tetsuji since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. Hunter Wilder/Primary Examiner, Art Unit 3627                                                                                                                                                                                                        

/JOSEPH M MUTSCHLER/          Examiner, Art Unit 3627